The opinion of his Honor is sustained by the direct authority of Wharton v. Woodburn, 20 N.C. 647. It is there laid down, in conformity with settled principles, that if one of the partners purchase goods ostensibly for the firm, but in truth for himself, the firm is bound in the same manner as it would be if the partner had borrowed money for the firm and misapplied it. If it were (5) not so, there would be no security in dealing with partnerships. How could these plaintiffs know that Thomas H. Alexander was breaking his contract with the other parties and was not buying for the firm, when he said that he was, and purchased in their name? It is a question of loss between innocent persons, and it is plain which of them should bear it. His copartners trusted Thomas H. Alexander, but the plaintiffs did not. They trusted the firm, upon an application in the name of the firm, and they have a right to look to every member of it for their debt.
PER CURIAM.                                   No Error.
Cited: Partin v. Lutterloh, 59 N.C. 344. *Page 16